(Por la corte, a propuesta del
Juez Asociado Séñor Wolf.)
Vista la jurisprudencia citada en el caso de Luce & Co. v. Registrar of Property of Guayama, 20 Fed. (2nd) 115, así como la opinión disidente a que se refiere la misma y que apa-rece en el tomo 34 D.P.R. pág. 913: no siendo la actuación de esta corte al suspender al abogado Erasto Arjona Siaca de su profesión, un “caso” dentro del significado de esa pala-bra según se usa en los estatutos que confieren jurisdicción a la Corte de Circuito de Apelaciones, no ha lugar a la ape-lación solicitada.